TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 20, 2022



                                     NO. 03-22-00162-CV


                                 Donald Ray McCray, Appellant

                                              v.

                                      Lee Glass, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 DISMISSED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on September 30, 2021. Having

reviewed the record, the Court finds that the appeal should be dismissed. Therefore, the Court

dismisses the appeal.     Because appellant is indigent and cannot afford to pay costs, no

adjudication of costs is made.